EXHIBIT 10.2

 

Senior Officers

 

BORLAND SOFTWARE CORPORATION

 

INCENTIVE COMPENSATION PLAN

 

FOR SENIOR OFFICERS

 

I. PURPOSE OF THE PLAN

 

This Incentive Compensation Plan is intended to promote the interests of Borland
Software Corporation, a Delaware corporation (the “Corporation”), by providing
eligible individuals in the Corporation’s employ with the opportunity to
participate in a cash bonus program tied to the attainment of personal and
corporate performance objectives which will provide them with a meaningful
incentive to remain in the Corporation’s employ and contribute to the
Corporation’s financial success.

 

II. DEFINITIONS

 

A. “Actual Bonus” shall mean the bonus actually earned by the Participant for
one or more Fiscal Quarters in the Year and/or the full Year, as applicable.

 

B. “Base Salary” shall mean the annual rate of base salary in effect for the
Participant at the start of each Year in which he or she participates in the
Plan. For an individual who first becomes a Participant after the start of the
Year, his or her Base Salary shall be the annual rate of base salary in effect
for him or her on the date of entry into the Plan. In the event a Participant’s
Base Salary is increased or decreased during the Year, such adjusted salary
shall be reflected in the Fiscal Quarter following the Fiscal Quarter in which
such adjustments took effect, for purposes of calculating the subsequent bonus
entitlements of such Participant under the Plan. Base Salary shall be calculated
before deduction of (i) any income or employment tax withholdings, (ii) any
contributions made by the Participant to any Code Section 401(k) salary deferral
plan or Code Section 125 cafeteria benefit plan now or hereafter established by
the Corporation, (iii) any contributions made by the Participant to the
Corporation’s Employee Stock Purchase Plan (“ESPP”), and (iv) any reduction to
the Participant’s rate of base salary as a result of any salary reduction
election for the Year made by such Participant pursuant to the Salary Investment
Option Grant Program in effect under the Corporation’s 2002 Stock Incentive
Plan. The following items of compensation shall not be included in Base Salary:
(i) all overtime payments, bonuses, commissions, profit-sharing distributions
and other incentive-type payments, including cash bonuses received under this
Plan, (ii) the matching contributions or deferred profit-sharing contributions
made by the Corporation under any Code Section 401(a) or 401(k) plan now or
hereafter established and (iii) any and all other contributions (other than
Internal Revenue Code Section 401(k) or Section 125 contributions) made on the
Participant’s behalf by the Corporation under any employee benefit or welfare
plan now or hereafter established.

 

C. “Board” shall mean the Corporation’s Board of Directors.

 

D. “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from
time to time.

 



--------------------------------------------------------------------------------

E. “Annual Bonus Component” shall mean the portion of the Target Bonus that is
contingent upon the Corporation’s attainment of Corporate Performance Objectives
for the Year.

 

F. “Corporate Performance Objectives” shall mean the financial or other
performance milestones the Corporation must attain as a condition to the
Participant’s entitlement to his or her Target Bonus for the applicable period.
Corporate Performance Objectives may be tied to operating income, revenue,
earnings per share (on a GAAP or non-GAAP basis), net profit, return on equity,
return on sales, capital or assets and other milestones established from time to
time by the Plan Administrator.

 

G. “Disability” shall mean the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to continue for a period of
twelve (12) consecutive months or more.

 

H. “Earn-Out Date” shall mean, for the Quarterly Bonus Component (if
applicable), the last business day of each Fiscal Quarter in the Year and shall
be the date on which the Participant’s entitlement (if any) to a payout of his
or her Actual Bonus for that Fiscal Quarter shall first accrue. “Earn-Out Date”
shall mean, for the Annual Bonus Component, the last business day of the Year
and shall be the date on which the Participant’s entitlement (if any) to a
payout of his or her Actual Bonus for that Year shall first accrue.

 

I. “Employee Status” shall mean the individual’s performance of services for the
Corporation or any Participating Subsidiary as a regular full-time employee.

 

J. “Executive Officer” shall mean each executive officer of the Corporation who
is subject to the reporting and short-swing liability provisions of Section 16
of the Securities Exchange Act of 1934, as amended.

 

K. “Fiscal Quarter” shall mean each of the fiscal quarters within the Year in
question under the Plan.

 

L. “Participant” shall mean each Executive Officer of the Corporation, and each
Senior Vice President of the Company who is not an Executive Officer of the
Corporation, who participates in the Plan in accordance with the eligibility
provisions of Article IV.

 

M. “Participating Subsidiary” shall mean any Subsidiary which has, with the
written authorization of the Board, extended the benefits of the Plan to its
eligible Participants. The Participating Subsidiaries are listed in the attached
Schedule I, which may be amended from time to time by the Plan Administrator.

 

N. “Personal Performance Objectives” shall mean the performance goals that the
Participant must personally attain or the performance milestones which his or
her business unit must attain as a condition to the Participant’s entitlement to
the Quarterly Bonus Component of his or her Target Bonus for the applicable
period.

 

O. “Plan” shall mean this Borland Software Corporation Incentive Compensation
Plan, as amended from time to time.

 

2



--------------------------------------------------------------------------------

P. “Plan Administrator” shall mean the Compensation Committee of the Board in
its capacity as administrator of the Plan.

 

Q. “Quarterly Bonus Component” shall mean the portion of the Target Bonus that
is contingent upon (i) the Corporation’s attainment of Corporate Performance
Objectives in effect for the Fiscal Quarter, and (ii) the Participant’s
attainment of the Personal Performance Objectives in effect for the relevant
Fiscal Quarter.

 

R. “Subsidiary” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
such corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

S. “Target Bonus” shall mean the bonus opportunity provided each Participant for
each Year the Plan remains in effect. The Target Bonus shall be an amount equal
to the percentage of the Participant’s Base Salary specified as a potential
bonus in the Participant’s employment agreement, or otherwise specified by the
Plan Administrator.

 

T. “Year” shall mean each fiscal year of the Corporation for which the Plan
remains in effect.

 

III. ADMINISTRATION OF THE PLAN

 

A. The Compensation Committee as Plan Administrator shall have full power and
authority (subject to the provisions of the Plan) to establish such rules and
regulations as it may deem appropriate for proper plan administration and to
make such determinations under, and issue such interpretations of, the Plan as
it may deem advisable. Decisions of the Plan Administrator shall be final and
binding on all parties with an interest in the Plan.

 

B. The Plan Administrator shall, during the course of the Year, have the
discretionary authority to adjust the established Corporate Performance
Objectives for the Year and for a particular Fiscal Quarter should the Plan
Administrator determine, in its sole discretion, such adjustments are required
in order to maintain the objectives and purposes of the Plan. For example, if
the Plan Administrator determines that a merger or acquisition will affect the
Corporation’s ability to achieve the Corporate Performance Objectives, the Plan
Administrator shall have the discretionary authority to adjust the established
Corporate Performance Objectives for the Year and for given Fiscal Quarters
should the Plan Administrator determine, in its sole discretion, such
adjustments are reasonable in light of the altered financial situation.

 

C. The Plan Administrator shall have the sole and exclusive responsibility to
administer all aspects of the Plan with respect to the Participants; provided,
however, that the Plan Administrator may delegate any or all of those
responsibilities to the Chairman of the Compensation Committee, in which event
such Chairman shall have the authority to administer the Plan with respect to
the delegated responsibilities.

 

3



--------------------------------------------------------------------------------

IV. ELIGIBILITY

 

Each individual who is an Executive Officer or Senior Vice President of the
Corporation at the start of the Year or who is hired in such capacity within the
first twenty-one (21) days of that Year shall qualify as a Participant for that
Year. Any individual hired as an Executive Officer or Senior Vice President by
the Corporation after the first twenty-one (21) days of the Year shall commence
participation in the Plan on the first day of the first Fiscal Quarter in that
Year in which he or she is such an Executive Officer or Senior Vice President
with at least twenty one (21) days of service in such capacity.

 

V. DETERMINATION OF TARGET BONUS

 

A. The Target Bonus shall be an amount equal to the percentage of the
Participant’s Base Salary specified as a potential bonus in the Participant’s
employment agreement with the Corporation, or otherwise specified by the Plan
Administrator. The Plan Administrator may change a Participant’s level of
participation for a particular Year or Fiscal Quarter to take into account any
promotion, demotion or substantial change in job responsibilities. Any such
change to a Participant’s level placement shall, at the Plan Administrator’s
sole discretion, be made either retroactive to the start of the Fiscal Quarter
in which such change to Participant’s status occurs or prospective to the start
of the next Fiscal Quarter.

 

B. The Target Bonus shall be comprised of the Quarterly Bonus Component (Article
VI) and the Annual Bonus Component (Article VII). The percentages of the
Quarterly Bonus Component and the Annual Bonus Component shall be designated by
the Plan Administrator.

 

VI. DETERMINATION OF QUARTERLY BONUS COMPONENT

 

A. If and as designated by the Plan Administrator, a Participant may earn a
percentage of his or her Target Bonus on a quarterly basis. The percentage of
the Target Bonus constituting the Quarterly Bonus Component shall be designated
by the Plan Administrator. The Quarterly Performance Component shall be
determined as follows:

 

(i) Within thirty (30) days after the start of the Fiscal Quarter, the Plan
Administrator shall establish the Corporate Performance Objectives for the given
Fiscal Quarter, and the Participant shall (in conjunction with his or her
manager, which may include the Plan Administrator as applicable) establish
Personal Performance Objectives. The Corporation must achieve the Corporate
Performance Objectives for the Fiscal Quarter in order for any quarterly bonus
to be earned for that Fiscal Quarter. If the Corporation fails to achieve the
Corporate Performance Objectives for the Fiscal Quarter, the Participant shall
not be entitled to the Quarterly Bonus Component for such Fiscal Quarter,
regardless of the level of the Participant’s achievement of the Personal
Performance Objectives.

 

(ii) At the end of a Fiscal Quarter, the manager for each Participant shall
assess the percentage attainment of the Personal Performance Objectives for the
Fiscal Quarter. If the Corporation achieves its Corporate Performance Objectives
for the Fiscal Quarter, then the Participant shall be entitled to a bonus for
the Fiscal Quarter equal to the percentage attainment

 

4



--------------------------------------------------------------------------------

of the Personal Performance Objectives multiplied by the Target Bonus
constituting the Quarterly Bonus Component for that Fiscal Quarter.

 

B. In the event that the Corporation fails to achieve the Corporate Performance
Objectives for any Fiscal Quarter (such that the Quarterly Bonus Component is
not paid for that quarter), but achieves the Corporate Performance Objectives
for the Year, then a Participant shall receive a “make-up” payment of an amount
equal to the missed Quarterly Bonus Component(s). The “make-up” payment shall be
paid at the same time as the Annual Bonus Component payment is made.

 

VII. DETERMINATION OF ANNUAL BONUS COMPONENT

 

If and as designated by the Plan Administrator, a Participant may earn a
percentage of his or her Target Bonus on an Annual Basis. The percentage of the
Target Bonus constituting the Annual Bonus Component shall be designated by the
Plan Administrator. The Annual Bonus Component shall only be earned if and to
the extent the Corporate Performance Objectives for the Year are achieved by the
Corporation. The Actual Bonus earned by a Participant under the Plan for a
particular Year shall be determined as follows:

 

A. Within sixty (60) days after the start of the Year, the Plan Administrator
shall establish Corporate Performance Objectives for the Year and the formula
for determining the percentage of the Target Bonus attainable based on
achievement of the Corporation Performance Objectives for the Year.

 

B. Once the Corporate Performance Objectives for the Year are established, the
Participant shall be eligible for the Annual Bonus Component if, and to the
extent that, a particular Corporate Performance Objective for the Year is
achieved. If the minimum Corporate Performance Objective for the Year as
established by the Plan Administrator is not achieved, the Participant shall not
be entitled to any portion of the Annual Bonus Component of the Target Bonus.

 

C. If the individual becomes a Participant after the start of the Year, then the
dollar amount of his or her Annual Bonus Component for that Year shall be
pro-rated by multiplying such dollar amount by a fraction, the numerator of
which is the number of calendar months of Employee Status completed by the
Participant individual in such Year (rounded to the nearest whole month), and
the denominator is twelve (12).

 

VIII. ELIGIBILITY FOR ACTUAL BONUS AND PAYOUT

 

A. A Participant shall not earn or otherwise become entitled to any Actual Bonus
for a particular Fiscal Quarter or Year unless such Participant continues in
Employee Status through the Earn-Out Date for that Fiscal Quarter or Year.
However, should a Participant cease Employee Status before the Earn-Out Date in
a particular Fiscal Quarter or Year by reason of death or Disability, then the
Participant (or his or her estate) shall accordingly, receive a dollar amount,
payable in accordance with the payment schedule set forth in Paragraph B below,
equal to (i) the portion of the Actual Bonus (if any) such Participant would
have otherwise earned for that Fiscal Quarter based on his or her personal
performance for the portion of the Fiscal Quarter

 

5



--------------------------------------------------------------------------------

preceding his or her death or Disability, and (ii) a portion of the Actual Bonus
he or she would have otherwise earned for such Year on the basis of the actual
percentage attainment of the Corporate Performance Objectives for that Year,
prorated from the beginning of that particular Year to the date in which the
Participant ceases Employee Status.

 

B. The Actual Bonus Payment to which each Participant becomes entitled under the
Plan shall be paid as follows:

 

(i) The Quarterly Bonus Component (if any) shall be paid within forty-five (45)
days after the close of the Fiscal Quarter for which that portion of the Actual
Bonus is earned.

 

(ii) The Annual Bonus Component (if any) shall be paid in one payment within
forty-five (45) days after the close of the Year for which that portion of the
Actual Bonus is earned.

 

Each payment shall be subject to the collection by the Corporation (or the
Participating Subsidiary) of all applicable federal, state and local income and
employment taxes, and the Participant shall only be paid the amount which
remains after the collection of those taxes.

 

IX. PLAN DURATION AND AMENDMENT

 

The Plan shall be in effect for the 2004 Year and for each subsequent fiscal
year of the Corporation until the Plan Administrator by appropriate resolution
terminates the Plan, or adopts a new Plan. No Participant shall accrue any
rights to receive an Actual Bonus for a particular Fiscal Quarter or Year for
which the Plan is outstanding until the Earn-Out Date for that Fiscal Quarter or
Year. Accordingly, the Plan Administrator in its sole discretion may amend or
terminate the Plan at any time prior to the Earn-Out Date in effect for a
particular Fiscal Quarter or Year, and any such amendment or termination shall
be applicable for that Fiscal Quarter or Year and each subsequent Fiscal Quarter
in that Year.

 

X. NON-TRANSFERABILITY

 

The right to receive an Actual Bonus under the Plan may not be transferred,
assigned, pledged or encumbered. Should a Participant die before receipt of any
Actual Bonus to which he or she becomes entitled under the Plan, then that bonus
shall be paid to the Participant’s estate.

 

XI. OTHER INCENTIVE PLANS

 

The Plan constitutes the full and entire understanding and agreement between the
Corporation and each of the Participants with respect to the subject matter
hereof, and it supersedes all prior or contemporaneous agreements and
understandings, whether oral or written, relating to the subject matter of the
Plan.

 

6



--------------------------------------------------------------------------------

XII. COUNTERPARTS

 

This Plan and acknowledgements thereof may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

XIII. NO EMPLOYMENT RIGHTS

 

Nothing in the Plan shall confer upon a Participant any right to continue in
Executive or Employee Status for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation or any
Participating Subsidiary or of the Participant, which rights are hereby
expressly reserved by each, to terminate the Executive or Employee Status of the
Participant at any time for any reason, with or without cause.

 

XIV. GOVERNING LAW

 

The provisions of the Plan shall be governed by and construed in accordance with
the laws of the State of California without resort to the conflict-of-laws rules
thereof or of any other jurisdiction.

 

IN WITNESS WHEREOF, Borland Software Corporation has caused this instrument to
be executed on by its behalf by it duly-authorized officer as of the
             day of                     , 2004.

 

BORLAND SOFTWARE CORPORATION

By:

       

--------------------------------------------------------------------------------

   

Name: Timothy J. Stevens

Title:   Senior Vice President and General

            Counsel

 

AGREED AND ACCEPTED

 

________________________________

 

7



--------------------------------------------------------------------------------

Senior Officers

 

SCHEDULE I

 

LIST OF PARTICIPATING SUBSIDIARIES

 

None

 